Case 5:20-cv-05104-PKH Document 74                   Filed 01/27/21 Page 1 of 2 PageID #: 1136




                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET BIELEMA.                                                               PLAINTIFF
vs.
THE RAZORBACK FOUNDATION, INC.                                              DEFENDANT


                                    Case No. 5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                    COUNTER- PLAINTIFF
vs.
BRET BIELEMA and NEIL CORNRICH                                 COUNTER- DEFENDANTS


                        JOINT MOTION OF ALL PARTIES TO ADJUST
                                PRE-TRIAL DEADLINES


       Through the parties’ undersigned counsel, and for good cause, Plaintiff/Counter-Defendant

Bret Bielema, Counter-Defendant Neil Cornrich, and Defendant Counter-Plaintiff The

Razorback Foundation, Inc., (collectively “Movants”) request that the Court make the following

adjustments to the pre-trial deadlines set forth in the Final Scheduling Order, as amended by the

Court’s “Text Only Order” dated January 11, 2021: 1

      1. Extension of Expert Disclosure Deadline until February 15, 2021

      2. Extension of Fact Discovery Cut Off until March 1, 2021 (current deadline but narrowed

          to fact discovery only)

      3. Extension of Rebuttal Expert Disclosures until March 15, 2021 (extended)

      4. Extension of Expert Discovery Cut Off until March 31, 2021 (new)



1
    This case is set for trial beginning on June 1, 2021.


                                                    1
Case 5:20-cv-05104-PKH Document 74            Filed 01/27/21 Page 2 of 2 PageID #: 1137




    Wherefore, the Movants respectfully request that the Court extend the foregoing pre-trial

deadlines.


                                   Respectfully submitted,


                                   Counsel for Plaintiff/Counter-Defendant
                                   Bret Bielema

                                   By: /s/ Thomas A. Mars
                                   Thomas A. Mars, AR Bar 86115
                                   MARS LAW FIRM, P.A.
                                   5500 Pinnacle Point Drive, Suite 202
                                   Rogers, AR 72758
                                   Phone: (479) 381-5535
                                   tom@mars-law.com


                                   Counsel for The Razorback Foundation, Inc.

                                   By: /s/ Marshall S. Ney
                                   Marshall S. Ney, AR91108
                                   Robert W. George, AR98134
                                   Katherine C. Campbell, AR2013241
                                   Blake Z. Brizzolara, AR2017229
                                   FRIDAY, ELDREDGE & CLARK, LLP
                                   3350 S. Pinnacle Hills Parkway, Suite 301
                                   Rogers, AR 72758
                                   Office:(479) 695-6049
                                   Facsimile:(501) 244-5389
                                   mney@fridayfirm.com

                                   Counsel for Counter-Defendant Neil Cornrich

                                   /s/ Richard N. Watts
                                   Richard N. Watts AR Bar 82174
                                   Watts, Donovan, Tilley & Carson, P.A.
                                   2120 Riverfront Dr., Suite 275
                                   Little Rock, AR 72202
                                   Phone: (501) 372-1406
                                   richard.watts@wdtc.law




                                             2
